Citation Nr: 0944009	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-07 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.



REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to 
October 1967.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a September 2005 rating 
decision, in which the RO, in relevant part, denied service 
connection for tinnitus and for hearing loss.  

The Veteran testified at a Decision Review Officer (DRO) 
hearing in May 2006; a copy of the transcript is in the 
record.

In a June 2008 decision, the Board affirmed the denial of 
these claims.  However, in July 2008, the Board vacated the 
June 2008 decision and remanded these matters to schedule a 
hearing before a Veterans Law Judge at the RO (Travel Board).  
After the Board's July 2008 remand, the Veteran was scheduled 
for a Travel Board hearing to be held on October 24, 2008.  
He did not appear for his hearing.  However, on October 1, 
2008, the Veteran had sent a request to reschedule the 
hearing, which was received by the Board on the day of the 
scheduled hearing.  

In November 2008, the Board again remanded this case to 
enable the Veteran to appear at a Travel Board hearing.  That 
hearing was held before the undersigned Acting Veterans Law 
Judge in July 2009; the transcript thereof is of record.  

The Veteran's claim of entitlement to service connection for 
hearing loss must again be remanded and is addressed in the 
REMAND portion of the decision below.  This claim is 
therefore REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDING OF FACT

On July 20, 2009, during his Travel Board hearing, which was 
held prior to the promulgation of a decision on his appeal, 
the Veteran withdrew his appeal with respect to his claim of 
entitlement to service connection for tinnitus.


CONCLUSION OF LAW

The criteria for the withdrawal of a Substantive Appeal by 
the Veteran in this appeal concerning the issue of 
entitlement to service connection for tinnitus have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002; 38 C.F.R. §§ 
20.202, 20.204 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege a specific error of law or fact with 
respect to the determination being appealed.  A claimant, or 
his or her authorized representative, may withdraw his or her 
appeal in writing at any time prior to the Board's 
promulgation of a decision with respect thereto.  38 C.F.R. 
§§ 20.202, 20.204.  In this case, the Veteran withdrew his 
claim of entitlement to service connection for tinnitus on 
the record at his Travel Board hearing.  Therefore, with 
respect to this issue, there remain no errors of law or fact 
for appellate consideration.  Accordingly, the Board is 
without jurisdiction to review the appeal as to this issue 
and it is dismissed.  

	
ORDER

The appeal pertaining to entitlement to service connection 
for tinnitus is dismissed.



REMAND

The Veteran claims that he has hearing loss due to acoustic 
trauma that he experienced while he was in the military.

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, a 
Veteran's service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  Such a determination requires a finding 
of current disability that is related to an injury or disease 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  

The service treatment records reflect no complaints, 
findings, or diagnosis of hearing loss in either ear to an 
extent recognized as a disability during the Veteran's period 
of active service.  However, they do show that both ears were 
full of wax and more so grains of sand in April 1967 and, as 
result, his ears were irrigated.

The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The 
requirement that a disability be incurred in or aggravated by 
service does not mean that in-service noise exposure must be 
the only source of acoustic trauma leading to the development 
of a Veteran's hearing loss disability; rather, it need only 
be a contributing source.  

The requirement that a current disability exist is satisfied 
if the claimant had a disability at the time his claim for VA 
disability compensation was filed or during the pendency of 
the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  

In this case, at the Veteran's May 2006 and July 2009 Travel 
Board hearings, he testified that he was exposed to noise 
from construction equipment while serving as a Seabee during 
two eight-month deployments in Vietnam and that he did not 
use hearing protection.  The Veteran also testified that he 
was exposed to occupational noise after service and that he 
did not use hearing protection while hunting.  

In a March 2005 statement, the Veteran indicated that, during 
these deployments, he worked operating a construction scraper 
building roads, helipads, site pads, and performing other 
necessary construction work.

The Veteran also submitted a written statement, dated in 
August 2009, from his brother, who indicated that he served 
with the Veteran and that their work involved the use of 
heavy machinery to move earth and crush rocks as well as the 
use of explosives to break up rocks. 

The Veteran's DD Form 214N confirms that he served in the 
U.S. Navy from January 1965 to October 1967 and that he 
received the Vietnam Service Medal and the Vietnam Campaign 
Medal.  His military occupational specialty (MOS) was listed 
as related to the civilian occupation of truck driver.  The 
service department verified that the Veteran served with the 
Mobile Construction Battalion 8 on ships which were in the 
official waters of Vietnam from September 1965 to May 1966 
and from December 1966 to August 1967.  However, his service 
personnel records did not contain enough information to make 
a definitive statement regarding in-country service.  The 
Board finds that, given this history, additional efforts 
should be made to determine whether the Veteran was, in fact, 
exposed to noise such as explosives or loud machinery during 
service.

Results of a July 2003 private audiogram submitted by the 
Veteran show that he was diagnosed with asymmetrical high 
frequency hearing loss with poorer hearing in the right ear 
at 4000 to 8000 Hertz.  However, these examination results 
are not in the proper format required for VA hearing 
examinations insofar as the graphical audiogram was not 
converted to an appropriate numerical form.  See Kelley v 
Brown, 7 Vet. App. 471, 474 (1995).  But the graphical 
representation does appear to reflect that the Veteran meets 
the pure tone criteria for a current hearing loss disability 
in the right ear and that the Veteran's speech recognition 
scores were less than 92 percent in both ears, meeting the 
requirements of section 3.385, as noted above.  While the 
private treatment record reflects that speech recognition 
testing was performed, it does not indicate whether the 
Maryland CNC test was used to perform this testing.  The 
treatment record references that the Veteran reported 33 
years of noise exposure at work and while hunting, but the 
private healthcare provider did not give an opinion as to the 
etiology of the Veteran's hearing loss.  

The problem list contained in an October 2003 VA treatment 
record reflects that the Veteran had been diagnosed with high 
frequency hearing loss.  

In light of the Veteran's claimed noise exposure during his 
military service and the existence of evidence indicating 
that the Veteran may have a current hearing loss disability, 
the Board finds that the Veteran should be afforded a VA 
examination to assess the severity of any hearing loss 
disability that he may have as well as the likely etiology 
thereof.  

Moreover, it is unclear whether additional private or VA 
treatment records exist pertaining to the Veteran's hearing 
impairment.  As such, the Veteran should be asked to identify 
healthcare providers and to sign authorization for release of 
records to obtain such records on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center (NPRC), the Department of 
the Navy - Naval Historical Center (NHC), 
and the National Archives and Records 
Administration (NARA), if necessary, to 
ascertain whether any additional service 
personnel records exist, including a 
complete copy of the Veteran's Official 
Military Personnel File (OMPF), to 
corroborate the Veteran's claimed 
acoustic trauma due to being assigned to 
the Mobile Construction Battalion 8 
during two separate periods of service in 
the Republic of Vietnam.  In particular, 
the records custodian should attempt to 
ascertain if and when the Veteran served 
on land in Vietnam as a Seabee and 
whether his MOS would normally have 
included building things such as roads 
and helipads, exposure to loud noise from 
heavy machinery, and/or the use of, or 
exposure to, explosives.  

If such records are not available, or the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.  
In contacting any records custodian, the 
NPRC, service department, NHC, or NARA, 
submit copies of the Veteran's DD Form 
214N as well as the dates that he was 
assigned to ships while they were in the 
official waters of Vietnam and any other 
pertinent information, for consideration.  
Copies of all responses and materials 
obtained should be associated with the 
claims file. 

2.  Send a letter to the Veteran and his 
representative, asking them to identify 
all private and VA healthcare providers 
who have treated the Veteran for hearing 
loss.  After the Veteran has signed the 
appropriate release, any identified 
records pertinent to the claim remaining 
on appeal should be obtained and 
associated with the claims file.  In 
particular, Dr. Rosenburg, who performed 
the July 2003 audiological examination, 
should be asked to indicate whether the 
Maryland CNC test was used to ascertain 
speech discrimination results.  All 
attempts to procure records should be 
documented in the claims file.  If any 
records sought are not obtained, notify 
the Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  Send the July 2003 private audiogram 
results to an audiologist or other 
appropriate clinician to translate the 
graphical audiogram results to an 
appropriate numerical form.  
Additionally, if any additional treatment 
records are received that contain only 
graphical representations of audiological 
test results, these should also be sent 
to an appropriate clinician to be 
converted to an appropriate numerical 
form.

4.  After completion of the development 
requested in 1, 2 and 3 above and after 
all available records and/or responses 
received from each contacted entity are 
associated with the claims file, schedule 
the Veteran for a VA audiological 
examination that is conducted in accord 
with Training Letter No. 09-05.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the examiner designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies, including audiometry and speech 
discrimination testing, should be 
performed and all clinical findings 
should be reported in detail.  

The examiner should specifically 
indicate, with respect to each ear, 
whether the Veteran currently has hearing 
loss to an extent that is recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 40 decibels or greater, or 
an auditory threshold of 26 decibels of 
greater for at least three of the 
aforementioned frequencies, or Maryland 
CNC speech recognition scores of less 
than 94 percent).  The examiner should 
also document any functional impairments 
resulting from any diagnosed hearing loss 
disability.

After review of the claims file and 
examination of the Veteran, if any 
hearing loss disability is diagnosed, the 
examiner should opine, with respect to 
each ear, whether it is at least as 
likely as not (50 percent or greater 
probability) that such disability is the 
result of, or was contributed to by, a 
disease or injury that occurred during 
the Veteran's service, including exposure 
to acoustic trauma during service.  

A full and complete rationale is required 
for all opinions requested.  If for any 
reason the examiner is unable to provide 
a requested opinion, the examiner should 
explain why.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim remaining on 
appeal.  If any determination remains 
adverse to the Veteran, furnish him and 
his representative a supplemental 
statement of the case and afford them an 
appropriate period of time to respond 
before the claims file is returned to the 
Board for further appellate review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002, Supp.2009).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


